 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISAAC JONES,                                       Case No. 1:19-cv-00411-JDP
12                          Petitioner,                  ORDER DISCHARGING ORDER TO SHOW
                                                         CAUSE
13             v.
                                                         ECF No. 7
14    S. YOUNG,
15                          Respondent.
16

17            Petitioner Isaac Jones, a federal prisoner proceeding without counsel, seeks a writ of

18   habeas corpus under 28 U.S.C. § 2241. ECF No. 1. On January 14, 2020, we ordered petitioner

19   to show cause why his petition should not be dismissed for vagueness. ECF No. 7. For good

20   cause shown, see ECF No. 8, the order to show cause issued on January 14, 2020 is hereby

21   discharged. ECF No. 7.

22
     IT IS SO ORDERED.
23

24
     Dated:         February 13, 2020
25                                                       UNITED STATES MAGISTRATE JUDGE
26
27   No. 206.
28
                                                        1
